

 

--------------------------------------------------------------------------------

 
Exhibit 10.8
 
MATTHEWS INTERNATIONAL CORPORATION
2007 Equity Incentive Plan (as amended through September 26, 2008)
Restricted Stock Agreement For Employees




MATTHEWS INTERNATIONAL CORPORATION, a Pennsylvania corporation (the
"Corporation"), and ______________, an eligible employee of the Corporation or
one of its Subsidiaries (the "Awardee"), for good and valuable consideration the
receipt and adequacy of which are hereby acknowledged and intending to be
legally bound hereby, agree as follows:


1.           Stock Award.  The Corporation hereby confirms the award to the
Awardee of ____ shares of Class A Common Stock, par value $1.00 per share, of
the Corporation (the “Class A Common Stock”) under and subject to the terms and
conditions of the Corporation’s 2007 Equity Incentive Plan (as amended through
September 26, 2008) (the “Plan”) and this Agreement (the "Restricted
Stock").  The Plan is incorporated by reference and made a part of this
Agreement as though set forth in full herein.  Terms which are capitalized but
not defined in this Agreement have the same meaning as in the Plan unless the
context otherwise requires.  This Restricted Stock award shall be effective as
of _____________(the "Effective Date"), provided that this Agreement is executed
by the Awardee and delivered to the Corporation.  As of the Effective Date, the
Awardee shall be a shareholder of the Corporation with respect to the Restricted
Stock and shall have all the rights of a shareholder with respect to the
Restricted Stock, including the right to vote the Restricted Stock and to
receive all dividends and other distributions paid with respect to the
Restricted Stock, subject to the restrictions of the Plan and this Agreement.


2.           Acceptance of Restricted Stock Award.  The Awardee accepts the
award of the Restricted Stock confirmed hereby, subject to the restrictions of
the Plan and this Agreement.


3.           Performance-Based Restrictions.  The restrictions set forth in this
Section 3 shall apply with respect to ____ shares of the Restricted Stock (the
“Performance Restricted Stock”).


A.  
General.  If (i) the Awardee remains continuously employed with the Corporation
and its Subsidiaries until the later to occur of (a) _______or (b) the date(s)
described in the following table (the “Performance Vesting Date(s)”), (ii) the
shares of Performance Restricted Stock set forth in the table with respect to
each respective Performance Vesting Date have not been previously forfeited to
the Corporation pursuant to Section 5, and (iii) the restrictions imposed under
this Agreement on such shares have not previously lapsed pursuant to Section 6,
the restrictions imposed on the following respective numbers of shares of the
Performance Restricted Stock shall lapse (except for the restriction set forth
in Section 5 for the period set forth in Section 5), such shares shall become
vested, and the Corporation shall instruct its transfer agent that such shares
are no longer to be designated as restricted on the transfer agent’s book-entry
records of the owners of the Class A Common Stock, as of the later to occur of
(a) __________or (b) the following respective date(s):



Performance Vesting Dates
 
Number of Shares of Performance Restricted Stock on Which the Restrictions Shall
Lapse
and Which Shall Vest
 
(a)The first date, if any, prior to _____________on which the Fair Market Value
per share of the Class A Common Stock has equaled or exceeded $_______ for a
period of ten (10) consecutive trading days;
 
________
     
(b)The first date, if any, prior to _______________on which the Fair Market
Value per share of the Class A Common Stock has equaled or exceeded $_______ for
a period of ten (10) consecutive trading days; and
 
________
     
(c)The first date, if any, prior to ___________on which the Fair Market Value
per share of the Class A Common Stock has equaled or exceeded $______ for a
period of ten (10) consecutive trading days.
 
________



If any event described in Section 4.5 of the Plan occurs, the Committee, subject
to the conditions set forth in Section 4.5 of the Plan, shall make such
adjustments to the amounts set forth in (a) – (c) above as it deems appropriate
and equitable to prevent the dilution or enlargement of the rights of the
Awardee under this Agreement.


The Fair Market Value per share of the Class A Common Stock for purposes of this
Agreement shall be determined under Section 1.2(d) of the Plan, and such Fair
Market Value per share of the Class A Common Stock on the Effective Date is
$_____.  If the Awardee’s employment with the Corporation and its Subsidiaries
terminates prior to the later to occur of (a) ________________or (b) a
Performance Vesting Date for any reason other than as a result of the Awardee’s
death or permanent disability (as defined in Section 3.B.), voluntary
termination of the Awardee’s employment with the consent of the Corporation
(with such a voluntary termination by the Awardee requiring the written consent
of the Committee or, in the case of an awardee other than the Chief Executive
Officer of the Corporation, such Chief Executive Officer) (a “Voluntary
Termination With Consent”), or the Awardee’s retirement under any retirement
plan of the Corporation or one of its Subsidiaries, and the employment and stock
performance restrictions with respect to such Performance Vesting Date have not
previously lapsed pursuant to Section 6, the shares of the Performance
Restricted Stock set forth in the table above in this Section 3.A. with respect
to such Performance Vesting Date which have not been previously forfeited to the
Corporation pursuant to Section 5 shall, upon such termination of employment and
without any further action, be forfeited to the Corporation by the Awardee and
cease to be issued and outstanding shares of the Class A Common Stock of the
Corporation.  Any shares of the Performance Restricted Stock (i) which have not
been previously forfeited to the Corporation pursuant to Section 5 or the
immediately preceding sentence, (ii) for which the employment and stock
performance restrictions have not previously lapsed pursuant to Section 6, and
(iii) which have not vested prior to _________pursuant to the foregoing table
shall, on ____________and without any further action, be forfeited to the
Corporation by the Awardee and cease to be issued and outstanding shares of the
Class A Common Stock of the Corporation.


B.  
Certain Terminations of Employment.  If the Awardee’s employment with the
Corporation and its Subsidiaries terminates as a result of the Awardee’s death
or permanent disability (within the meaning of Section 422(c)(6) of the Internal
Revenue Code of 1986 as amended  (the “Code”) or any successor section), a
Voluntary Termination With Consent, or the Awardee’s retirement under any
retirement plan of the Corporation or one of its Subsidiaries, and the
employment and stock performance restrictions have not previously lapsed with
respect to shares of the Performance Restricted Stock pursuant to Sections 3, A.
or 6, such shares of the Performance Restricted Stock which have not been
previously forfeited to the Corporation pursuant to Section 5 or the last
sentence of Section 3, A. shall continue to be eligible for vesting under the
stock performance conditions set forth in Section 3. A.(a), (b) and (c) and
shall become vested pursuant to the table set forth in Section 3. A., if (and at
the time) the Performance Vesting Dates described in Section 3. A.(a), (b) and
(c), respectively, occur within two years after the date of termination of
employment of the Awardee.  Sections 5 and 6 and the last sentence of Section
3.A. shall continue to apply to shares of Performance Restricted Stock during
such two-year period or, in the case of Section 6 and the last sentence of
Section 3.A, if earlier, until such shares of Performance Restricted Stock
become vested pursuant to the table set forth in Section 3.A.  The Corporation
shall instruct its transfer agent to no longer designate as restricted on the
transfer agent’s book-entry records of the owners of the Class A Common Stock
any shares of the Performance Restricted Stock which become vested pursuant to
this Section 3.B, provided that Section 5 shall continue to apply to such shares
to the extent set forth in Section 5 for the period set forth in Section 5.  Any
such shares of the Performance Restricted Stock on which the employment and
stock performance restrictions under Section 3 of this Agreement have not
previously lapsed, which have not been previously forfeited, and which have not
become vested as of the close of business on the two-year anniversary of the
date of termination of employment of the Awardee shall, without any further
action, be forfeited to the Corporation by the Awardee at such time and cease to
be issued and outstanding shares of the Class A Common Stock of the Corporation.



C.  
Qualified Performance-Based Award.  The Performance Restricted Stock has been
designated as a Qualified Performance-Based Award under Sections 6.2(a) and 12.1
of the Plan if the Awardee is or may be a Covered Employee, and the Committee
shall certify in writing when and if the Performance Restricted Stock becomes
vested pursuant to this Section 3 and Section 12.1(b) of the Plan.



4.           Time-Based Restrictions.  The restrictions set forth in this
Section 4 shall apply to all of the shares of the Restricted Stock which are not
Performance Restricted Stock (i.e., the remaining  _____  shares of Restricted
Stock) (the “Time-Based Restricted Stock”).


A.  
General.  If, on or before ______________ (the “Vesting Date”), the Awardee’s
employment with the Corporation and its Subsidiaries terminates for any reason
other than as a result of (i) the Awardee’s death or permanent disability (as
defined in Section 3.B.), (ii) a Voluntary Termination With Consent, or (iii)
the Awardee’s retirement under any retirement plan of the Corporation or one of
its subsidiaries, and this restriction has not previously lapsed pursuant to
Section 6, the shares of the Time-Based Restricted Stock which have not been
previously forfeited to the Corporation shall, upon such termination of
employment and without any further action, be forfeited to the Corporation by
the Awardee and cease to be issued and outstanding shares of the Class A Common
Stock of the Corporation.  If (i) the Awardee remains an employee of the
Corporation and its Subsidiaries until the Vesting Date, (ii) the shares of the
Time-Based Restricted Stock have not been previously forfeited to the
Corporation pursuant to Section 5, and (iii) the employment restriction
described in the first sentence of this Section 4.A. (the “Section 4, A.
Restriction”) has not previously lapsed pursuant to Section 6, the Section 4. A.
Restriction on the Time-Based Restricted Stock shall lapse, such shares shall
become vested, and the Corporation shall instruct its transfer agent that such
shares are no longer to be designated as restricted on the transfer agent’s
book-entry records of the owners of the Class A Common Stock, provided that
Section 5 shall continue to apply to such shares to the extent set forth in
Section 5 for the period set forth in Section 5.



B.  
Certain Terminations of Employment.  If the Awardee terminates employment with
the Corporation and its Subsidiaries due to any of the reasons set forth in
Section 4.A. (i)-(iii), upon such termination the Section 4.A. Restriction on
the shares of the Time-Based Restricted Stock which have not been previously
forfeited to the Corporation pursuant to Section 5 and on which the Section 4.A.
Restriction has not previously lapsed pursuant to Section 6, shall lapse, such
shares shall become vested, and the Corporation shall instruct its transfer
agent that such shares are no longer to be designated as restricted on the
transfer agent’s book-entry records of the owners of the Class A Common Stock,
provided that Section 5 shall continue to apply to such shares to the extent set
forth in Section 5 for the period set forth in Section 5.



5.           Non-Competition/Non-Solicitation/Non-Disparagement.  If the Awardee
(whether during or after termination of employment with the Corporation and its
Subsidiaries) (i) engages in the operation or management of a business (whether
as owner, partner, officer, director, employee or otherwise) which is in
competition with the Corporation or any of its Subsidiaries, (ii) induces or
attempts to induce any customer, supplier, licensee or other individual,
corporation or other business organization having a business relationship with
the Corporation or any of its Subsidiaries to cease doing business with the
Corporation or any of its Subsidiaries or in any way interferes with the
relationship between any such customer, supplier, licensee or other person and
the Corporation or any of its Subsidiaries, (iii) solicits any employee of the
Corporation or any of its Subsidiaries to leave the employment thereof or in any
way interferes with the relationship of such employee with the Corporation or
any of its Subsidiaries, or (iv) makes any statements or comments, orally or in
writing, of a defamatory or disparaging nature regarding the Corporation or any
of its Subsidiaries (including but not limited to regarding any of their
respective businesses, officers, directors, personnel, products or policies),
the Committee may (a) cause all shares of the Restricted Stock remaining subject
to the employment and stock performance restrictions imposed by this Agreement
to be immediately forfeited to the Corporation and the Awardee shall have no
further rights with respect to such shares and/or (b) require the Awardee to
promptly return and transfer, and thereby forfeit, ownership to the Corporation
of all or a portion (at the discretion of the Committee) of a number of shares
of the Class A Company Stock equal to the number of shares of the Restricted
Stock which were issued or transferred by the Corporation to the Awardee within
the three (3) years immediately preceding any such activity by the Awardee (or,
at the discretion of the Committee, to pay to the Corporation in cash an amount
equal to the fair market value of such number of shares of the Class A Common
Stock as of the date of the determination by the Committee under this Section
5), provided, however, that this Section 5 shall not apply if a Section 11 Event
occurs prior to any such activity by the Awardee.  Whether the Awardee has
engaged in any of the activities referred to in the immediately preceding
sentence shall be determined, in its discretion, by the Committee, and any such
determination by the Committee shall be final and binding.


6.           Section 11 Event.  If (i) a Section 11 Event occurs, (ii) the
employment and stock performance restrictions (if any) imposed by this Agreement
on the shares of the Restricted Stock have not previously lapsed, and (iii) such
shares of the Restricted Stock have not been previously forfeited to the
Corporation, the employment and stock performance restrictions (if any) and the
restrictions set forth in Section 5 imposed by this Agreement on such shares of
the Restricted Stock remaining subject to such restrictions shall lapse upon the
occurrence of such Section 11 Event, such shares shall become vested, and the
Corporation shall instruct its transfer agent that such shares are no longer to
be designated as restricted on the transfer agent’s book-entry records of the
owners of the Class A Common Stock.


7.           Transfers.  Except for transfers to a trust that is revocable by
the Awardee alone as permitted by Section 6.3 of the Plan and subject to the
conditions set forth therein, the Awardee shall not sell, exchange, assign,
alienate, pledge, hypothecate, encumber, charge, give, transfer or otherwise
dispose of, either voluntarily or by operation of law, any shares of the
Restricted Stock or any rights or interests appertaining thereto, prior to the
lapse of the employment and stock performance restrictions (if any) imposed by
this Agreement as to such shares, except that the shares of the Restricted Stock
may be transferred by the Awardee by Will or, if the Awardee dies intestate, by
the laws of descent and distribution of the state of domicile of the Awardee at
the time of death.  Subsequent to the lapse of the employment and stock
performance restrictions imposed by this Agreement as to shares of the
Restricted Stock, Awardee agrees that such shares of the Restricted Stock cannot
be offered, sold, pledged or otherwise disposed of, and the Awardee will not
offer, sell, pledge or otherwise dispose of such shares of the Restricted Stock,
except pursuant to (i) an effective registration statement under the Securities
Act of 1933, as amended (the “1933 Act”) and qualification under applicable
state and foreign securities laws, or (ii) in accordance with Rule 144 under the
1933 Act.


8.           Book-Entry Share Records.  As of the Effective Date, the shares of
the Registered Stock shall be issued in book-entry form in the name of the
Awardee until any forfeiture of the shares of the Restricted Stock to the
Corporation.  As of the Effective Date, the Corporation shall instruct its
transfer agent that the shares of the Restricted Stock (a) are to be recorded as
owned by the Awardee and designated as restricted on the transfer agent’s
book-entry records of the owners of the Class A Common Stock, and (b) may not be
transferred from the name of the Awardee until the earlier of (i) when the
Corporation instructs its transfer agent in writing pursuant to this Agreement
to record the shares as owned by the Corporation (rather than by the Awardee) or
(ii) when requested in writing by the Awardee (or the Awardee’s personal
representative) after the Corporation has instructed its transfer agent in
writing  that such shares are no longer to be designated as restricted on the
transfer agent’s book-entry records.  If the employment and stock performance
restrictions (if any) imposed by this Agreement lapse with respect to such
shares, the Corporation shall instruct its transfer agent that such shares are
no longer to be designated as restricted on the transfer agent’s book-entry
records of the owners of the Class A Common Stock.  If such shares are forfeited
to the Corporation by the Awardee under this Agreement, the Corporation shall
instruct its transfer agent that such shares are no longer to be recorded as
owned by the Awardee but rather shall be recorded as owned by the
Corporation.  The Awardee hereby acknowledges that the transfer agent may take
such action based solely on instructions from the Corporation and shall hold the
transfer agent harmless from any liability for such action.


9.           Section 83(b) Election/Foreign Taxes.  If the Awardee is subject to
taxation in the United States of America (the “United States”) the Awardee
acknowledges that an election under Section 83(b) of the Code, may be available
to the Awardee for Federal income tax purposes and that such election, if
desired, must be made within thirty (30) days of the Effective Date.  The
Awardee acknowledges that whether to make such election (or any similar election
in a country other than the United States) is the responsibility of the Awardee,
not the Corporation.  The Awardee may make the election as to any or all of both
the Performance Restricted Stock and the Time-Based Restricted Stock.  The
Awardee acknowledges that the Awardee and not the Corporation is responsible for
all tax consequences, including but not limited to all non-United States tax
consequences, and that the Awardee should consult the Awardee’s tax advisor with
respect to any applicable election and all other tax aspects associated with
this Agreement.


10.           Withholding of Taxes.  If the Awardee is subject to taxation in
the United States, the Awardee shall be advised by the Corporation or a
Subsidiary as to the amount of any United States Federal income or employment
taxes required to be withheld by the Corporation or such Subsidiary on the
compensation income resulting from the award of the Restricted Stock.  The
timing of the withholding will depend on whether the Awardee makes an election
under Section 83(b) of the Code.  State, local or foreign income or employment
taxes may also be required to be withheld by the Corporation or a Subsidiary on
any compensation income resulting from the award of the Restricted Stock.  The
Awardee shall pay any taxes required to be withheld directly to the Corporation
or any Subsidiary in cash upon receipt, provided, however, that taxes required
to be withheld upon the vesting of the Restricted Stock (as opposed to upon the
Awardee’s making of an election under Section 83(b) of the Code), may be paid by
one or more of the following methods, at the election of the Awardee:


(a) in cash;


(b) if in compliance with any applicable securities laws, by having the
Corporation withhold from the shares of Restricted Stock which have then vested
for the Awardee, a number of such shares with a Fair Market Value on the date of
vesting of the Restricted Stock equal to the amount of such taxes (rounded down
to the next whole number of shares) and with payment in cash by the Awardee to
the Corporation or a Subsidiary of the difference between the amount of such
taxes and the Fair Market Value of such whole number of shares on such date of
vesting; or


(c) if in compliance with any applicable securities laws, by delivery and
transfer to the Corporation or a Subsidiary by the Awardee of a number of
unencumbered shares of Class A Common Stock with a Fair Market Value on the date
of vesting of the Restricted Stock equal to the amount of such taxes (rounded
down to the next whole number of shares) and with payment in cash by the Awardee
to the Corporation or a Subsidiary of the difference between the amount of such
taxes and the Fair Market Value of such whole number of shares on such date of
vesting.


If the Awardee does not pay any taxes required to be withheld directly to the
Corporation or one of its Subsidiaries in the manner provided in this Section 10
within ten days after any such request, the Corporation or any of its
Subsidiaries may withhold such taxes from any other compensation to which the
Awardee is entitled from the Corporation or any of its Subsidiaries.  The
Awardee shall hold the Corporation and its Subsidiaries harmless in acting to
satisfy the withholding obligation in this matter if it becomes necessary to do
so.  Notwithstanding other provisions of this Agreement, the Corporation shall
not be required to instruct its transfer agent that shares of the Restricted
Stock are no longer to be designated as restricted on the transfer agent’s
book-entry records of the owners of the Class A Common Stock until all taxes
required to be withheld with respect to the Restricted Stock have been paid to
the Corporation or a Subsidiary.


11.           Effect of Agreement on Rights of Corporation and Awardee.  This
Agreement does not confer any right on the Awardee to continue in the employ of
the Corporation or any of its Subsidiaries or interfere in any way with the
rights of the Corporation or any of its Subsidiaries to terminate the employment
of the Awardee with the Corporation or any of its Subsidiaries at any time.


12.           Binding Effect.  This Agreement shall be binding upon the
successors and assigns of the Corporation and upon the legal representatives,
estate, heirs and legatees of the Awardee.


13.           Entire Agreement.  This Agreement constitutes the entire agreement
between the Corporation and the Awardee and supersedes all prior agreements and
understandings, oral or written, between the Corporation and the Awardee with
respect to the subject matter of this Agreement.


14.           Amendment.  This Agreement may be amended only by a written
instrument signed by the Corporation and the Awardee.


15.           Section Headings.  The section headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation  of any of the provisions of this Agreement.


16.           Governing Law.  This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the Commonwealth of Pennsylvania.


17.           Interpretation of Plan and Agreement; Dispute Resolution.  This
Agreement is the agreement referred to in Section 2.5 of the Plan with respect
to this Restricted Stock Award.  If there is any conflict between the Plan and
this Agreement, the provisions of the Plan shall control.  Any dispute or
disagreement which shall arise under or in any way relate to the interpretation
or construction of the Plan or this Agreement shall be resolved by the Committee
and the decision of the Committee shall be final, binding and conclusive for all
purposes.  The Awardee and the Corporation and their respective heirs,
representatives, successors and assigns irrevocably submit to the exclusive and
sole jurisdiction and venue of the state courts of Allegheny County,
Pennsylvania and the federal courts of the Western District of Pennsylvania with
respect to any and all disputes arising out of or relating to the Plan, this
Agreement, and/or the Restricted Stock, including but not limited to any
disputes arising out of or relating to the interpretation and enforceability of
this Restricted Stock Award or the terms and conditions of the Plan, and agree
that (a) sole and exclusive appropriate venue for any such action shall be such
Pennsylvania courts, and no other, (b) all claims with respect to any such
action shall be heard and determined exclusively in such Pennsylvania courts,
and no other, (c) such Pennsylvania courts shall have sole and exclusive
jurisdiction over the Awardee and the Corporation and over the subject matter of
any dispute relating hereto and (d) the Awardee and the Corporation waive any
and all objections and defenses to bringing any such action before such
Pennsylvania courts, including but not limited to those relating to lack of
personal jurisdiction, improper venue or forum non conveniens.


IN WITNESS WHEREOF, the Corporation and the Awardee have executed this Agreement
as of this _______________________.




MATTHEWS INTERNATIONAL CORPORATION
                                                                                                    By:____________________________________
            Chief Executive Officer




WITNESS:                                                                           AWARDEE:






_____________________________                                                                                          _______________________________________
                       
 

--------------------------------------------------------------------------------